WESTWAY GROUP, INC.

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the "Agreement") is made and entered into this
17th day of April, 2012, by and between Westway Group, Inc., a Delaware
corporation (the "Company," which term shall include, where appropriate, any
Entity (as hereinafter defined) controlled directly or indirectly by the
Company), and _________________ (the "Indemnitee").

WHEREAS,

it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;



WHEREAS,

increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for the Company to attract and retain such persons;



WHEREAS,

the Company's Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws (the "Certificate" and the "Bylaws," respectively), provide that
the Company shall indemnify its directors and officers to the fullest extent
permitted by law and permit it to make other indemnification arrangements and
agreements;



WHEREAS,

the Company desires to provide Indemnitee with specific contractual assurance of
Indemnitee's rights to full indemnification against litigation risks and
expenses (regardless, among other things, of any amendment to or revocation of
the Certificate or Bylaws or any change in the ownership of the Company or the
composition of its Board of Directors);



WHEREAS,

the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by the Certificate and Bylaws; and



WHEREAS,

Indemnitee is relying upon the rights afforded under this Agreement in becoming
or continuing as a director and/or officer of the Company.



NOW, THEREFORE,

in consideration of the promises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:



Definitions

.



"Corporate Status" describes the status of a person who is serving or has served
(i) as a director and/or officer of the Company, (ii) in any capacity with
respect to any employee benefit plan of the Company or (at the request of the
Company) any employee benefit plan of any other Entity, or (iii) as a director
and/or officer of any other Entity at the request of the Company. For purposes
of subsections (ii) and (iii) of this Section 1(a), if Indemnitee is serving or
has served as a director and/or officer of a Subsidiary, or in any capacity with
respect to any employee benefit plan of a Subsidiary, Indemnitee shall be deemed
to be serving at the request of the Company. If Indemnitee is an employee of the
Company, Corporate Status shall not include actions taken by Indemnitee in any
capacity other than as a director, as an officer or as a representative of any
employee benefit plan.

"Entity" shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.

"Expenses" shall mean all fees, costs and expenses incurred by Indemnitee in
connection with any Proceeding (as defined below), including, without
limitation, attorneys' fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 11 and 12(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.

"Indemnifiable Expenses," "Indemnifiable Liabilities" and "Indemnifiable
Amounts" shall have the meanings ascribed to those terms in Section 3(a) below.

"Liabilities" shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.

"Proceeding" shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 11
of this Agreement to enforce Indemnitee's rights hereunder.

"Subsidiary" shall mean any corporation, partnership, limited liability company,
joint venture, trust or other Entity of which the Company owns (either directly
or through or together with another Subsidiary of the Company) either (i) a
general partner, managing member or other similar interest or (ii) (A) 50% or
more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.

Services of Indemnitee

. In consideration of the Company's covenants and commitments hereunder,
Indemnitee agrees to serve or continue to serve as a director and/or officer of
the Company. However, this Agreement shall not impose any obligation on
Indemnitee or the Company to continue Indemnitee's service to the Company beyond
any period otherwise required by law or by other agreements or commitments of
the parties, if any.



Agreement to Indemnify. The Company agrees to indemnify Indemnitee as follows:

Proceedings Other Than by or in the Right of the Company. Subject to the
exceptions contained in Section 4(a) below, if Indemnitee was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of Indemnitee's Corporate Status,
Indemnitee shall be indemnified by the Company against all Expenses and
Liabilities incurred or paid by Indemnitee in connection with such Proceeding
(referred to herein as "Indemnifiable Expenses" and "Indemnifiable Liabilities,"
respectively, and collectively as "Indemnifiable Amounts").

Proceedings by or in the Right of the Company. Subject to the exceptions
contained in Section 4(b) below, if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of Indemnitee's Corporate Status, Indemnitee shall be
indemnified by the Company against all Indemnifiable Expenses.

Conclusive Presumption Regarding Standard of Care

. In making any determination required to be made under Delaware law with
respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee submitted a request therefor
in accordance with Section 5 of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.



Exceptions to Indemnification

. Subject to Section 20 below, Indemnitee shall be entitled to indemnification
under Sections 3(a) and 3(b) above in all circumstances and with respect to each
and every specific claim, issue or matter involved in the Proceeding out of
which Indemnitee's claim for indemnification has arisen, except as follows:



Proceedings Other Than by or in the Right of the Company. If indemnification is
requested under Section 3(a) and it has been finally adjudicated by a court of
competent jurisdiction that, in connection with such specific claim, issue or
matter, Indemnitee failed to act (i) in good faith and (ii) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, Indemnitee had
reasonable cause to believe that Indemnitee's conduct was unlawful, Indemnitee
shall not be entitled to payment of Indemnifiable Amounts hereunder to the
extent that they arise out of such claim, issue or matter.

Proceedings by or in the Right of the Company. If indemnification is requested
under Section 3(b) and

it has been finally adjudicated by a court of competent jurisdiction that, in
connection with such specific claim, issue or matter, Indemnitee failed to act
(A) in good faith and (B) in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, Indemnitee shall not be
entitled to payment of Indemnifiable Expenses hereunder to the extent that they
arise out of such claim, issue or matter; or

it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to such specific claim,
Indemnitee shall not be entitled to payment of Indemnifiable Expenses hereunder
with respect to such claim, issue or matter unless the Court of Chancery or
another court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such Indemnifiable Expenses which such court shall deem
proper; or

it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law, Indemnitee shall not be
entitled to payment of Indemnifiable Expenses hereunder.

Insurance Proceeds

. To the extent payment is actually made to the Indemnitee under a valid and
collectible insurance policy maintained at the expense of the Company in respect
of Indemnifiable Amounts in connection with such specific claim, issue or
matter, Indemnitee shall not be entitled to payment of Indemnifiable Amounts
hereunder except in respect of any excess of such Indemnifiable Amounts beyond
the amount of payment under such insurance.



Procedure for Payment of Indemnifiable Amounts. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 of this Agreement and the basis for the
claim. The Company shall pay such Indemnifiable Amounts to Indemnitee promptly,
but in no event later than ten (10) calendar days after receipt of such request.
At the request of the Company, Indemnitee shall furnish such documentation and
information as are reasonably available to Indemnitee and necessary to establish
that Indemnitee is entitled to indemnification hereunder.

Indemnification for Expenses of a Party Who is Wholly or Partly Successful

. Notwithstanding any other provision of this Agreement, and without limiting
any such provision, to the extent that Indemnitee is, by reason of Indemnitee's
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee or on Indemnitee's behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses incurred
by Indemnitee or on Indemnitee's behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Agreement, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, by reason of settlement, judgment, order or otherwise, shall be
deemed to be a successful result as to such claim, issue or matter.



Effect of Certain Resolutions

. Neither the settlement nor termination of any Proceeding nor the failure of
the Company to award indemnification or to determine that indemnification is
payable shall create a presumption that Indemnitee is not entitled to
indemnification hereunder. In addition, the termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not create a presumption that Indemnitee did not act in
good faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, had reasonable cause to believe that Indemnitee's action was
unlawful.



Agreement to Advance Expenses; Undertaking. The Company shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding, including a Proceeding by or in the right of the Company, in which
Indemnitee is involved by reason of such Indemnitee's Corporate Status within
ten (10) calendar days after the receipt by the Company of a written statement
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee's ability to repay the expenses and without regard to Indemnitee's
ultimate entitlement to indemnification under the other provisions of this
Agreement. To the extent required by Delaware law, Indemnitee hereby undertakes
to repay any and all of the amount of Indemnifiable Expenses paid to Indemnitee
if it is finally determined by a court of competent jurisdiction that Indemnitee
is not entitled under this Agreement to indemnification with respect to such
Expenses. This undertaking is an unlimited general obligation of Indemnitee.

Procedure for Advance Payment of Expenses. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses.

Indemnification for Expenses of a Witness

. Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding to
which Indemnitee is not a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.



Remedies of Indemnitee.

Right to Petition Court. In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Sections 8 and 9 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition the Court of Chancery to
enforce the Company's obligations under this Agreement.

Burden of Proof

. In any judicial proceeding brought under Section 11(a) above, the Company
shall have the burden of proving that Indemnitee is not entitled to payment of
Indemnifiable Amounts hereunder.



Expenses. The Company agrees to reimburse Indemnitee in full for any Expenses
incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under
Section 11(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith, whether or not Indemnitee is successful in
whole or in part in connection with any such action, except to the extent that
it has been finally adjudicated by a court of competent jurisdiction that such
reimbursement would be unlawful.

Failure to Act Not a Defense

. The failure of the Company (including its Board of Directors or any committee
thereof, independent legal counsel, or stockholders) to make a determination
concerning the permissibility of the payment of Indemnifiable Amounts or the
advancement of Indemnifiable Expenses under this Agreement shall not be a
defense in any action brought under Section 11(a) above, and shall not create a
presumption that such payment or advancement is not permissible.



Defense of the Underlying Proceeding

.



Notice by Indemnitee. Indemnitee agrees to notify the Company promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information, or other document relating to any Proceeding which may result in
the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses hereunder; provided, however, that the failure to give any such notice
shall not disqualify Indemnitee from the right, or otherwise affect in any
manner any right of Indemnitee, to receive payments of Indemnifiable Amounts or
advancements of Indemnifiable Expenses unless the Company's ability to defend in
such Proceeding is materially and adversely prejudiced thereby.

Defense by Company. Subject to the provisions of the last sentence of this
Section 12(b) and of Section 12(c) below, the Company shall have the right to
defend Indemnitee in any Proceeding which may give rise to the payment of
Indemnifiable Amounts hereunder; provided, however that the Company shall notify
Indemnitee of any such decision to defend within ten (10) calendar days of
receipt of notice of any such Proceeding under Section 12(a) above. The Company
shall not, without the prior written consent of Indemnitee, consent to the entry
of any judgment against Indemnitee or enter into any settlement or compromise
which (i) includes an admission of fault of Indemnitee or (ii) does not include,
as an unconditional term thereof, the full release of Indemnitee from all
liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee. This Section 12(b) shall not
apply to a Proceeding brought by Indemnitee under Section 11(a) above or
pursuant to Section 21 below.

Indemnitee's Right to Counsel. Notwithstanding the provisions of Section 12(b)
above, in any Proceeding to which Indemnitee is a party by reason of
Indemnitee's Corporate Status, at the Indemnittee's option Indemnitee shall have
the right to retain counsel of Indemnitee's choice, at the expense of the
Company, to represent Indemnitee in connection with any such matter and the
Expenses incurred by Indemnitee in any such matter shall constitute
Indemnifiable Expenses.

Representations and Warranties of the Company. The Company hereby represents and
warrants to Indemnitee as follows:

Authority

. The Company has all necessary power and authority to enter into, and be bound
by the terms of, this Agreement, and the execution, delivery and performance of
the undertakings contemplated by this Agreement have been duly authorized by the
Company.



Enforceability

. This Agreement, when executed and delivered by the Company in accordance with
the provisions hereof, shall be a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the enforcement of
creditors' rights generally.



Insurance

. The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with a reputable insurance company providing the
Indemnitee with coverage for losses from wrongful acts. For so long as
Indemnitee shall have Corporate Status, Indemnitee shall be named as an insured
in all policies of director and officer liability insurance in such a manner as
to provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company's officers and directors. If, at the time of
the receipt of a notice of a claim pursuant to the terms of this Agreement, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies. Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, or if the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit.



Contract Rights Not Exclusive

. The rights to payment of Indemnifiable Amounts and advancement of
Indemnifiable Expenses provided by this Agreement shall be in addition to, but
not exclusive of, any other rights which Indemnitee may have at any time under
applicable law, the Certificate or Bylaws, or any other agreement, vote of
stockholders or directors (or a committee of directors), or otherwise, both as
to action in Indemnitee's official capacity and as to action in any other
capacity as a result of Indemnitee's serving as a director of the Company.



Successors

. This Agreement shall be (a) binding upon all successors and assigns of the
Company (including any transferee of all or a substantial portion of the
business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.



Contribution

.



Whether or not the indemnification provided in this Agreement is available, in
respect of any threatened, pending or completed Proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall pay, in the first instance, the entire amount of
any judgment or settlement of such Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee. The Company shall not
enter into any settlement of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

Without diminishing or impairing the obligations of the Company set forth in the
preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall contribute to the amount of Expenses and Liabilities paid in settlement
actually and reasonably incurred and paid or payable by Indemnitee in proportion
to the relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction or events from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the transaction or
events that resulted in such expenses, judgments, fines or settlement amounts,
as well as any other equitable considerations which applicable law may require
to be considered. The relative fault of the Company and all officers, directors
or employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

The Company hereby agrees to fully indemnify and hold Indemnitee harmless from
any claims of contribution which may be brought by officers, directors or
employees of the Company (other than Indemnitee) who may be jointly liable with
Indemnitee.

To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for Liabilities and/or for Expenses,
in connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

Change in Law. To the extent that a change in Delaware law (whether by statute
or judicial decision) or the Company's Certificate of Incorporation shall permit
broader indemnification or advancement of expenses than is provided under the
terms of the Bylaws and this Agreement, Indemnitee shall be entitled to such
broader indemnification and advancements, and this Agreement shall be deemed to
be amended to such extent.

Severability

. Whenever possible, each provision of this Agreement shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement, or any clause thereof, shall be determined by a
court of competent jurisdiction to be illegal, invalid or unenforceable, in
whole or in part, such provision or clause shall be limited or modified in its
application to the minimum extent necessary to make such provision or clause
valid, legal and enforceable, and the remaining provisions and clauses of this
Agreement shall remain fully enforceable and binding on the parties.



Indemnitee as Plaintiff. Except as provided in Section 11(c) of this Agreement
and in the next sentence, Indemnitee shall not be entitled to payment of
Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect to
any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless the Board
of Directors of the Company has consented to the initiation of such Proceeding
or the Company provides indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law. This Section shall not apply
to counterclaims or affirmative defenses asserted by Indemnitee in an action
brought against Indemnitee.

Modifications and Waivers; Counterparts

. Except as provided in Section 18 above with respect to changes in Delaware law
which broaden the right of Indemnitee to be indemnified by the Company or to
receive advancements, no supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by each of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement (whether or not
similar), nor shall such waiver constitute a continuing waiver. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same Agreement.
This Agreement may also be executed and delivered by facsimile signature and in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.



General Notices

. All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered by hand,
(b) when transmitted by facsimile and receipt is acknowledged during normal
business hours, and if not, the next business day after transmission, or (c) if
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:



(i)

If to Indemnitee, to:

__________________

__________________

__________________

__________________

(ii)

If to the Company, to:

Westway Group, Inc.

365 Canal Street, Suite 2900

New Orleans, Louisiana 70130

Attn: Francis P. Jenkins, Jr.

Facsimile: (504) 636-4316

or to such other address as may have been furnished in the same manner by any
party to the others.

Governing Law; Consent to Jurisdiction; Service of Process

. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to its rules of conflict of laws. Each
of the Company and the Indemnitee hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware and the courts of the United States of America located in the
State of Delaware (the "
Delaware Courts
") for any litigation arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), waives any objection to the laying of
venue of any such litigation in the Delaware Courts and agrees not to plead or
claim in any Delaware Court that such litigation brought therein has been
brought in an inconvenient forum. Each of the parties hereto agrees, (a) to the
extent such party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
party's agent for acceptance of legal process, and (b) that service of process
may also be made on such party by prepaid certified mail with a proof of mailing
receipt validated by the United States Postal Service constituting evidence of
valid service. Service made pursuant to (a) or (b) above shall have the same
legal force and effect as if served upon such party personally within the State
of Delaware. For purposes of implementing the parties' agreement to appoint and
maintain an agent for service of process in the State of Delaware, each such
party does hereby appoint The Corporation Trust Company, 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801, as such agent and each such party
hereby agrees to complete all actions necessary for such appointment.



Joinders

. Subsidiaries of the Company may from time to time join this Agreement by
signing below. The Company and all Subsidiaries that have joined this Agreement
shall be jointly and severally liable for all obligations of the Company under
this Agreement.



[The remainder of this page is intentionally blank]

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the day and year first above written.

 

WESTWAY GROUP, INC.



 

By:

Francis P. Jenkins, Jr.

Chairman of the Board



 

INDEMNITEE:



 



____________________________

JOINDERS

The undersigned hereby join in the obligations of Westway Group, Inc. under this
Indemnification Agreement as provided in Section 24 above on this 17th day of
April, 2012.

 

WESTWAY TERMINAL COMPANY LLC



 

By:

Gene McClain

President



 

WESTWAY FEED PRODUCTS LLC



 

By:

Stephen W. Boehmer

President



 

WESTWAY INTERNATIONAL HOLDINGS, INC.

 

By:

Gene McClain

President

 